DETAILED ACTION
This action is responsive to the application No. 16/984,983 filed on August 04, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/12/2022 responding to the Office action mailed on 02/07/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 11, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-6, 9-16, 21-24, and newly added claims 25-26.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2019/0288069) in view of Shen (US 2020/0161315).

Regarding Claim 12, Liaw (see, e.g., Figs. 3B-4F), teaches an integrated circuit device comprising:
an n-type well 160 disposed in a substrate 164, the n-type well 160 being doped with an n-type dopant (see, e.g., par. 0031);
a first transistor disposed over the n-type well 160, wherein the first transistor has a first fin structure 210b and a first gate structure 251a disposed over the first fin structure 210b, such that the first gate structure 251a interposes first source/drain (S/D) features 360/364 of the first transistor (see, e.g., Figs. 3B, 4E);4867-0725-5816 v.13
a first well strap disposed over the n-type well 160, wherein the first well strap has a second fin structure 210a electrically connected to the n-type well 160 and a second gate structure 250a disposed over the second fin structure 210a, such that the second gate structure 250a interposes second S/D features 360/362 of the first well strap (see, e.g., Figs. 3B, 4E);
a p-type well 162 disposed in the substrate 164 and abut the n-type well 160, the p-type well 162 being doped with a p-type dopant (see, e.g., par. 0031);
a second transistor disposed over the p-type well 162, wherein the second transistor has a third fin structure 220b and a third gate structure 251b disposed over the third fin structure 220b, such that the third gate structure 251b interposes third S/D features 360/366 of the second transistor (see, e.g., Figs. 3B, 4F); and
a second well strap disposed over the p-type well 162, wherein the second well strap has a fourth fin structure 220a electrically connected to the p-type well 162 and a fourth gate structure 250b disposed over the fourth fin structure 220a, such that the fourth gate structure 250b interposes fourth S/D features 360/362 of the second well strap, wherein each of the second and fourth fin structures 210a/220a is wider than the first fin structure 210b (see, e.g., Figs. 3B, 4E).  
Liaw does not show that a bottom surface of the second S/D features is below a bottom surface of the first S/D features.
Shen (see, e.g., Figs. 9-10), in similar FinFET structures to those of Liaw, on the other hand, teaches that a bottom surface of the second S/D features 192B is below a bottom surface of the first S/D features 192A, this may allow a circuit fabricator to induce more strain into second fin(s) 110B during manufacturing.  Pursuant to strain engineering, growing a larger amount of strain-inducing semiconductor material will increase the operational speed of transistors formed from the strain-inducing material.  For this reason, second fin(s) 110B may be particularly suitable to form logic transistors in an IC structure, whereas first fin(s) 110A with a lower amount of strain-inducing material may be suitable to form memory components, e.g., random access memory (see, e.g., par. 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Liaw’s device, a bottom surface of the second S/D features being below a bottom surface of the first S/D features, as taught by Shen, to allow a circuit fabricator to induce more strain into second fin(s) during manufacturing to increase the operational speed of transistors formed from the strain-inducing material.

Regarding Claim 13, Liaw and Shen teach all aspects of claim 12.  Liaw (see, e.g., Figs. 3B-4F), teaches that each of the second and fourth fin structures 210a/220a is wider than the third fin structure 220b (see, e.g., Figs. 4A, 4B).

Regarding Claim 16, Liaw and Shen teach all aspects of claim 12.  Liaw (see, e.g., Figs. 3B-4F), teaches that the second S/D features 360/362 have larger volume than the first S/D features 360/364 (see, e.g., Figs. 4C, 4D).

Regarding Claim 21, Liaw (see, e.g., Figs. 3B-4F), teaches a memory circuit comprising:
a FinFET disposed over a doped region 160 of a first type dopant, wherein the FinFET includes a first fin structure 210b and first source/drain (S/D) features 360/364 disposed on the first fin structure 210b, the first S/D features 360/364 having a first volume (see, e.g., Figs. 4C, 4D); and
a fin-based well strap disposed over the doped region 160 of the first type dopant, wherein the fin-based well strap includes a second fin structure 210a and second S/D features 360/362 disposed on the second fin structure 210a, the second S/D features 360/362 having a second volume that is larger than the first volume (see, e.g., Figs. 4C, 4D), wherein the fin-based well strap connects the doped region 160 to a voltage node of the memory circuit510 (see, e.g., Fig. 4E, pars. 0036, 0043).
Liaw does not show that a bottom surface of the second S/D features is below a bottom surface of the first S/D features.
Shen (see, e.g., Figs. 9-10), in similar FinFET structures to those of Liaw, on the other hand, teaches that a bottom surface of the second S/D features 192B is below a bottom surface of the first S/D features 192A, this may allow a circuit fabricator to induce more strain into second fin(s) 110B during manufacturing.  Pursuant to strain engineering, growing a larger amount of strain-inducing semiconductor material will increase the operational speed of transistors formed from the strain-inducing material.  For this reason, second fin(s) 110B may be particularly suitable to form logic transistors in an IC structure, whereas first fin(s) 110A with a lower amount of strain-inducing material may be suitable to form memory components, e.g., random access memory (see, e.g., par. 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Liaw’s device, a bottom surface of the second S/D features being below a bottom surface of the first S/D features, as taught by Shen, to allow a circuit fabricator to induce more strain into second fin(s) during manufacturing to increase the operational speed of transistors formed from the strain-inducing material.

Regarding Claim 22, Liaw and Shen teach all aspects of claim 21.  Shen (see, e.g., Figs. 9-10), teaches that the first S/D features 190A are doped with a second type dopant (i.e., p-type or n-type) opposite to the first type dopant (i.e., n-type or p-type), and wherein the second S/D features 190B are doped with the first type dopant (see, e.g., par. 0032).

Regarding Claim 23, Liaw and Shen teach all aspects of claim 21.  Liaw (see, e.g., Figs. 3B-4F), teaches that the first fin structure 210b is connected to the second fin structure 210a through a fin stub (see, e.g., Fig. 3B).  

Regarding Claim 24, Liaw and Shen teach all aspects of claim 21.  Liaw (see, e.g., Figs. 3B-4F), teaches that the FinFET is a first FinFET, the memory circuit further comprising:
a second FinFET disposed over the doped region 160, wherein the second FinFET includes a third fin structure 220b and third S/D features 360/364 disposed on the third fin structure 220b, the third S/D features 360/364 having a third volume, wherein the third fin structure 220b is parallel to the second fin structure 210a (see, e.g., Figs. 3B, 4A, 4B), and wherein the third volume substantially equals the first volume (see, e.g., Fig. 4D).

510Allowable Subject Matter
Claims 1-6, 9, 10, 25, and 26 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814